DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on 07/12/2022 is acknowledged.  The traversal is on the ground(s) that both species share a commonality of purpose.  This is not found persuasive because the commonality of purpose is the intended use of the devices and is immaterial to determining if each species is distinct. As stated in the requirement for restriction Species I requires a spring and a pusher plate to force bandages forward in the dispenser and Species II is a gravity fed dispenser, thus the devices operate in different manners and are distinct from each other.  Additionally, claim 4 is withdrawn from consideration as it is directed towards a dispenser mounted on a vertical surface in an ambulance which is not disclosed in figures 4-7, of which the elected Species II is directed towards. Claim 3 is currently pending.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following:
Reference characters "13" and "14" have both been used to designate the top cover in Fig. 4.  
Reference characters "15" and "19" have both been used to designate the right side panel in Fig. 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following:
In Figure 4 both “12” and “18” having floating lead lines that make it unclear what each reference number is directed towards.
In Figure 6, “12” is directed to the right side and not the dispenser as a whole.
In Figure 6, “19” is directed to the left side and not the tray area.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 ends with a semi-colon and not a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,957,325 Montanez, herein after referred to as Montanez.
Regarding claim 3 Montanez discloses a hollow dispenser of rectangular configuration (10 dispenser, Figs. 1-5) capable of holding flat intra venous IV bags in ambulance use comprising: 
a top end (upper portion of 10 near 22 in Fig. 2), 
a top cover (50 left cover, Figs. 1-4), 
a right side panel (12 front panel), 
a left side panel (16 rear panel), 
a front face (14 left side panel), 
a rear panel (vertical portion of 20 Y-shaped partition, Fig. 2), 
a bottom end (19 bottom panel), and; 
a dispenser tray (20a base, Fig. 2) with dispenser opening (32 opening) and tray tabs (lower portion of 14 on either side of the notch 36, Fig. 2) capable to receive flat intra venous IV bags loaded one on top of another (30 stacked on top of one another, Fig. 2) in the top end of the hollow dispenser ready to be pulled one at a time through the dispenser opening and over the tray tabs (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/            Examiner, Art Unit 3735  

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735